 62DECISIONSOF NATIONALLABOR RELATIONS BOARDMedical Foundation of BellaireandRegion 34,InternationalUnion of District 50, Allied andTechnicalWorkers of the United States andCanada.Case 8-CA-6023September 7, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn May 17, 1971, Trial Examiner Benjamin B.Lipton issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesalleged in the complaint, and recommending that itcease and desist therefrom and take certain affirma-tiveaction,as set forth in the attached TrialExaminer'sDecision.'Thereafter, the Party ofInterest2 filed exceptions to the Decision and a briefin support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatRespondent, Medical Foundation of Bellaire, Powha-tan Point, and Harrisville, Ohio, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's recommended Order.IOn May 19, 1971, the TrialExaminer added an Erratum2UnitedMine Workersof AmericaTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMINB. LIPTON, Trial Examiner: Upon a complaintby the GeneralCounsel allegingthat the Respondentviolated Section8(a)(1) and(2) of the Act,'a hearing washeld before me on February 24 inBellaire,Ohio. All partiesappeared at the hearing and were afforded full opportunityto present relevant evidence and to argue orally on therecord.General Counsel and UMWA filed briefs, whichhave been duly considered.Upon the entire record in the case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTMedicalFoundationofBellaire,herein called theRespondent, the Foundation, or the Respondent Founda-tion, is a nonprofit corporationengaged inthe operation ofmedical clinics, confined to out-patient services,2 inBellaire,Powhatan Point, and Harrisville, Ohio. Respon-dent has annual gross receipts from its operationsin excessof $1 million; and in the calendar year 1969, for servicesrendered to patients it received payments in excess of$250,000, which were forwarded directly from Washington,D.C., to its locations in Ohio. The foregoing are admittedfacts.More specific evidence was adduced in the testimony.In 1969, Respondent received $336,534 from the UnitedMine Workers Welfare Fund, for services by Respondenttomembers, pensioners, and their families, arising fromcollective-bargainingagreementsof UMWA. In the sameyear,Respondent received from the U.S. Office ofEconomic Opportunity, herein called the OEO, the amountof $649,000 for services rendered to patients under a"community health center" program.3 I find that Respon-dent is an employer engaged in commerce within themeaning of the Act and that it will effectuate the Act'spolicies to assert jurisdiction.411.THE LABOR ORGANIZATIONS INVOLVEDRegion 34,InternationalUnion of District 50, Allied andTechnical Workers of the UnitedStates andCanada,hereincalledDistrict 50, is a labororganizationwithin themeaningof the Act.United Mine Workers of America, herein called UMWA,is a labor organizationwithin themeaning ofthe Act.III.THEUNFAIR LABOR PRACTICESA.Essential IssuesThe specific allegation in the complaint is that responsi-IAll dates are in 1970, unless otherwise specified The original chargewas filed by District 50 on September 4 and served by registered mail onSeptember 9, an amended charge was filed on November 25 and served onDecember 5 The complaint thereon was issued on December 28.2As of May 1968, the articles of incorporation permit operation of "in-patient hospital and/or extended care of facilities "9 In addition to the sums obtained from the Welfare Fund and OEO,Respondent received payments (a) from individual patients in the localcommunities who are not coveredby UMWAor OEO programs, (b) fromoptional deductions from thepay ofemployees contractually representedby UMWAto supplement the coverage provided through the WelfareFund; and (c) from payments made by a professional medical group foruse of Respondent's facilities'Centerville Clinics, Incorporated,181NLRB No 23;Quein & RamrtadClinic, 173 NLRB No 182;Mayo Clinic,168 NLRB 557.193 NLRB No. 11 MEDICAL FOUNDATION OF BELLAIREbility is attributable to Respondent Foundation for theorganizing campaign and solicitation of authorization cardsof its employees undertaken by UMWA in the months ofApril to August 1970. General Counsel's theory, predicatedmainly onCenterville Clinics, Incorporated,181 NLRB No.23,may be described as follows: In substantial respects,UMWA holds trustee memberships and other offices ofinfluence and control in, and contributes financial supportto, the Foundation; by reason of a basic conflict ofinterests,UMWA is not competent to represent theemployees of the Foundation; shortly after UMWA'scampaign, Respondent ceased its contractual relations withDistrict 50; Respondent was aware of and acquiesced in theUMWA organizing activities; and Respondent therebyrendered assistance and support to UMWA in violation ofSection 8(a)(2). Respondent denies the alleged unfair laborpractices.Under Rule 43(b),5 two witnesses testified forGeneral Counsel, one of whom was cross-examined byUMWA. No witnesses were put on by Respondent orUMWA.B.Relationshipof UMWA toRespondentFoundationThe board of trustees is responsible for all policies of theFoundation. In the original articles of incorporation datedOctober 14, 1958,6 10 individuals were specified as trusteesof the Foundation. Six of these trustees were officers ofUMWA or its subordinate bodies:7 Thomas A. Williams,since January 1965, has been president of District 6 ofUMWA, whose geographical jurisdiction embraces allfacilitiesof the Foundation. Williams was appointed byTony Boyle, international president of UMWA. He isanswerable to Boyle, or to UMWA, and is paid directly byUMWA. Since the beginning of the Foundation, Williamshas maintained his membership on the board of trustees.Adolf Pacifico was president of District 6 and, upon hisdecease, was succeeded in this office by William. PetePhillippi,an international representative and executiveboard member of District 6, has continued his membershipon the board of trustees Herman Perzanowski, Michael P.Gretchen, and Joseph Kostecka, officials of UMWA at thetime,have since been severed or replaced as trustees.As of the hearing date, there were 34 members on theFoundation's board of trustees, each entitled to one vote.8Of these, 15 are UMWA representatives and I (Marsh) isindicated as a member of UMWA.9 The same 16 UMWAtrusteeswere on the board prior to July 11, 1970, whenthere were 28 members of the board of trustees.ioSince the inception of the Foundation, George A.Goldstein has been its administrator and then retitledSFederalRules of Civil Procedure8Certain amendments to these articles wereeffected in April 1960,February 1961, andJune1966 to modifythe statement of thepurposes ofthe corporation in respects which arenot significant to the issues herein.7The remainingfour were David B Cooper, an attorney, and currentlya trustee,Ann L McGraw,a nursing homeproprietor and currently atrustee,a housewife,and John W. Hibbett,a technician in a local steelcompany and currentlya trustee8The list inevidence designatestwo groups comprising24 "trustees atlarge"and 10 "organizational trustees " In the lattergroup are therepresentatives(most of them officers)of 9 particular locals chartered byUMWAand one housewife representingOEO Otherrepresentatives of63executive director. The executive director also holds theoffices of secretary-treasurer of the Foundation and of theexecutive board. Under the Foundation's constitution andbylaws, the executive board consists of the president, vicepresident, and secretary treasurer, plus two trustees who areelected. Initially, and for at least a substantial portion of histrusteeship,Pacificowas president of the Foundation.From and through 1969 to date, John M. Marsh, currentlyamember of UMWA,11 has been president; AttorneyCooper, vice president;Goldstein, secretary-treasurer;SteveKubic, UMWA representative, and Ann McGrawhave been the elected executive board members.The executive director, Goldstein, is the chief administra-tive officer, responsible for the day-to-day operation of theFoundation.He is overseen by the executive board.However, his appointment and salary are subject to thediscretion and decision of the full board of trustees, whichpasses on the budget and may call into question any of hisactions. In the past, Goldstein has negotiated collective-bargaining agreements with District 50.C.The UMWA Welfare FundThe Welfare Fund is a separate organization governed bya three-member board of directors: one appointed byUMWA, who is Tony Boyle; one appointed by the coaloperators; and one public member, Josephine Roach,formerly a coal operator. Coverage under the Welfare Fundembraces members of UMWA locals, pensioners, and theirdependents. The Welfare Fund receives its income fromroyalties per ton contributed mainly by coal operatorsunder contract with UMWA. As earlier indicated, theWelfare Fund paid the Foundation for services in 1969 theamount of $336,534. It separately pays a medical group forprofessional services to patients of the Foundation's clinics,and the medical group reimburses the Foundation for useof the facilities.D.District 50The parties stipulated to the following language takenfrom theCentervillecase: 12District 50 was born in1935-1936 as an integral partof UMWA.It continued inthat form until 1961 when it was organized into aninternational union in its own right and in thatcapacity itthen entered into an affiliation agreementwith UMWA.This relationship continued unchanged until February orMarch 1968 when a dispute,the nature of which does notappear in this record,arose between District 50 andUMWA.13Since March 1961, the Foundation has had a successionOEO, added in September 1969 and September 1970, are threehousewivesand a farmer9Among theremaining trusteesare Attorney Cooper; and "attorney'sassistant"; five housewives,a farmer, anoptician, a stockbroker, and aprofessor10On July I I andSeptember12, 1970, the board was expanded by sixtrustees, none of whomis a UMWArepresentative.11Marshwas formerlyan officerof a local union in UMWA, as ofearly 196912 181 NLRB No 23 (TXD)13Footnoteas quoted fromCenterville"Counsel for UMWA indicatedthat the dispute iscurrently the subjectof litigation in the courts " 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDof contracts with District 50 covering employees at thethree locations of its clinics.14 The last contract waseffective from February I through October 31, 1970. Afterthe contract's expiration, the Foundation ceased furtherrecognition of District 50. On August 20, District 6 ofUMWA filed a representation petition with the Board 15 forthe same employees.[,E.District6 of UM WAThe aforementioned petition was signed by Williams,president of District 6, on behalf of UMWA, bearing anaddress inWashington, D.C. The close coordination ofWilliams and District 6 with International President TonyBoyle and UMWA has already been described, above. Inaddition, there are three International representatives,Peter Phillippi, Rudolph Vitter, and Thomas Starks, whoare assignedtoDistrict 6 and work under Williams'direction. The latter are also members of the Foundation'sboard of trustees. Two other trustees, Steve Kubic andRodney Hatten, are also officials of District 6. UMWAengaged in organizational work through District 6 andother similar districts. As stipulated, District 6 is an "arm"of UMWA.From April to August 1970, employees of the Foundationwere solicited to sign authorization cards designatingDistrict 6, International UMWA.17 Under the directionand supervision of President Williams of District 6, thesolicitationswere conducted by John Pollack and HenryPrime, field representatives.ExecutiveDirectorGoldsteinwas aware that thesesolicitationsby UMWA were taking place. He reportedsuch information and the "question of representation" tothe Foundation's board oftrustees.18F.Concluding FindingsFrom the foregoing evidence,it isclear beyond questionthat UMWA, by reason of an inherent conflict of interest inits relationswith the Foundation, is not competent underthe Act to represent any of the Foundation's employees.19The principle has been long and well established thatemployees have the right to be represented in collectivebargainingby a union which has the single-minded purpose14The unit consisted of approximately 50 employees at Bellaire, 10-12employees at Powhatan Point,and 12-I5 employees at HarrisvilleIsCase 8-RC-7955. The petition is held in abeyance16Maintenance,housekeeping,and office clerical employees,nurses,technicians,and nursing aides.17 It was stipulated that the solicitations were for membership in theInternational as wellisGoldstein testified that it is so reflected in the minutes of the board oftrustees19Sucha conflict, disabling the Union's representative capacity, hasarisen in a variety of situations,as for example-Bausch&Lomb OpticalCompany,108 NLRB 1555(where the union owned a concern,in the samecity,which was a competitor of the employer whose employees it claimedto represent),Welfare and Pension Funds,178 NLRB No 3 (where theunion petitioned to represent employees of a welfare and pension fundadministered for the benefit of members of its sister locals-in view of theallegiances of the petitioning union with parent labor organizations whichsupport the employer);General Teamsters, etc, Local 249,139 NLRB 605,andSeafarers InternationalUnion of North America,138NLRB 1142(where the union sought to represent employees of a sister union within theof protecting and advancing their interests vis-a-vis theemployer and there must be no ulterior purpose.20 Wherethe union has direct and immediate allegiances which canfairly be said to conflict with its function of protecting andadvancing the interests of the employees it represents, itcannot be a proper representative.21 On its part, theemployer is under a duty to refrain from any action whichwould interfere with the employees' right to have such arepresentative and which would "place him even in slightdegree on both sides of the bargaining table." 22To establish such a disabling conflict of interests, it isquite clear from the cases that the union or the employerneed not have effective domination or control of the other,but merely that there exist the potential of a conflict or a"proximatedangerof infectionofthebargainingprocess." 23 Here, such a finding is amply supported aloneby the evidence of UMWA's substantial membership onthe board of trustees, which has the ultimate power ofdecision over the policies and operations of the Founda-tion.An added significant factor is the Foundation's heavyreliance for its revenue upon the Welfare Fund - "whichthroughout its history has been closely associated" withUMWA.24 For UMWA to be recognized by the Founda-tion as bargaining representative of its employees would, ina substantivesense,enable UMWA to sit on both sides ofthe bargaining table. Certainly there exists an actual orpotential interest by UMWA in the well being of theFoundation, such as to keep the Foundation's expenses at aminimum, and to withhold a strike which it might otherwisedeem necessary to achieve its proper bargaining aims onbehalf of the Foundation's employees. Thus, I concludethat the existence of UMWA's dual role gives rise to aninnate or proximate danger ofinfectingthe collective-bargaining process and legally debars UMWA at any timeunder these conditions from representing the Foundation'semployees.The above finding of a conflict of interests, while amaterial consideration, does not resolve the immediatequestion of the Foundation's responsibility for UMWA'sorganizing activities.On thisissue,itisnecessary toexamine more closely the extent of UMWA's control of theaffairsof the Foundation and of the Foundation'sinvolvement in UMWA's solicitation of the employees.Itmay be found, as background, that UMWA wasinstrumental in establishing the Foundation in 1958. And insame internationalor other parent body),Oregon Teamsters' Security PlanOffice,119 NLRB 207 (wherethe union sought to represent units of its ownemployees, and those of a "Security Fund," which is controlled by trusteesof various trustfunds established under contracts between Teamster localsand employers),Centerville Clinics, Incorporated,181 NLRB No 23 (wherethe UMWAwas the contractual representativeof employees of the Clinic,which existed to serve members of UMWA, which heavilyrelied for itsrevenue ontheWelfare Fund closelyassociated withUMWA, which wasdominated in its boardof directors by agentsof UMWAand affiliates, andwhose contractwith UMWA wasnegotiatedby UMWAofficials sitting onboth sides ofthe bargaining table)20E.g,Bausch &Lomb Optical Company,108NLRB 1555, 1559,Oregon Teamsters' Security Plan Office,119 NLRB 207,211-212;SeafarersinternationalUnion of North America,138 NLRB 1142, 1151,Welfare andPension Funds,178 NLRB No. 321E g,General7eamsters, etc, Local 249,139 NLRB 605, 60722Nassau and Suffolk Contractors'Association, Inc,118NLRB 174, 187.23E g.,N.L R B v David Buttrick Company,399 F 2d 505, 508 (C.A. 1).24Centerville Clinics, Incorporated,181 NLRB No. 23 (TXD) MEDICAL FOUNDATION OF BELLAIREa large measure,financialsupport for the Foundation hascome from the Welfare Fund. From the Foundation'sinception until July 1970, UMWA maintained a substantialmajority of members on the board of trustees. Particularnote istaken that UMWA's organizing campaign com-menced about April 1970. On July 11 and September 12,1970, the board of trustees was expanded by six additionalmembers,noneofwhom is directly connected withUMWA. However, UMWA continues to control 16members, including the Foundation's president, out of 34presently on the board of trustees. It is also observed thatDistrict 6 of UMWA, immediately responsible for theorganizing drive at the Foundation, has had six officials,including its president, on the board of trustees. As virtuallyconceded, I find that District 6 is not independent orseverable from UMWA for purposes of this proceeding.While in the circumstances knowledge can be imputed tothe Foundation that UMWA was engaged in organizing itsemployees, there is direct evidence that Executive DirectorGoldstein brought up and discussed this "question ofrepresentation" with the board of trustees. It is enough onthese facts to conclude that the Foundation's board oftrusteestacitly approved or acquiesced in the organizingcampaignof UMWA.25The Foundation and UMWA were, presumably, awareof the legal problem that they were mutually affected by aconflict of interests. District 50 was then the recognizedrepresentative of the Foundation's employees under acontract expiring October 31, 1970. Since March 1968, adisputeof nationalscope has existed between UMWA andDistrict 50. There is no evidence of any specific basis fordissatisfactionby any of the employees with the representa-tion by District 50 or that on their own initiative theyundertook the campaign to transfer allegiance to UMWAduring the contract term. It is fairly inferable that UMWA,involvedas it is inthebusiness of the Foundation,precipitated the effort to oust District 50 from its long-heldstatusofbargaining agent for these employees. Theemployees too were undoubtedly aware of UMWA'spowers by virtue of its role on the board of trustees. Itcannot be regarded that,in signingauthorization cards forthe solicitors of UMWA, the employees had the completeand unhampered freedom of choice which the Actcontemplates.As an appropriate consideration,26 it isfurther found that the Foundation's employees couldreasonably believe that UMWA's solicitors were acting forand on behalf of the Foundation.27Accordingly,upon the entire record, I find thatRespondent is legally responsible for UMWA's organiza-tionalactivitiesamong its employees, and that it hasrendered unlawfulassistanceand support to UMWA inviolation of Section 8(a)(2), as alleged.2825Cf, Nassauand Suffolk Contractors' Association, Inc,118 NLRB 174,18728The question here of the Foundation's responsibility for thecampaign solicitations is, of course,not determinativeon the basis of strictrules of agencyE g , Sec 2(13)IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCE65The activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.It has been found that Respondent Foundation renderedunlawful assistance and support to UMWA in itsorganizing campaign among the Foundation's employees.And it has been found,inter aka,by reason of thesubstantial control over the Foundation's policies andoperations actually or potentially residing in UMWA, thatthe Foundation and UMWA are involved in an inherentconflict ofinterestswhich debars UMWA at any timeunder these conditions from acting as an appropriatebargaining representative of the Foundation's employees.Unlike the facts in theCentervillecase, Respondent has notrecognizedUMWA as bargaining agent, although itrefused continued recognition to District 50 after theexpiration of its contract. Nevertheless, in my opinion thereis a substantial possibility that UMWA will persist in, or ata future time will revive, its efforts to organize Foundation'semployees and exert pressure on the Foundation forrecognition, despite UMWA's representative disability. Ishall therefore recommend in the cease and desist orderthatRespondent refrain from assisting and supportingUMWA in its soliciting and organizing activities and alsofrom recognizing and dealing with UMWA as representa-tive of the Foundation's employees.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2.UMWA and District 50 are labor organizationswithin the meaning of Section 2(5) of the Act.3.By the conduct described in section III, above, theRespondent has rendered unlawful assistance and supportto UMWA and thereby has engagedin and is engaging inunfair labor practices within themeaning ofSection 8(a)(2)of the Act.4.By the foregoing conduct interfering with, restrain-ing, and coercing employees in the exercise of their rightsguaranteed in Section 7 of the Act, Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within themeaning ofSection2(6) and (7) of the Act.Upon the above findings of fact, conclusions of law, and27 International Associationof Machinists, et al.v N.L.R.B,311 U.S. 72,8028Centerville Clinics, Incorporated, supra 66DECISIONS OF NATIONALLABOR RELATIONS BOARDthe entirerecord in thecase,and pursuant to Section 10(c)of the Act, I herebyissue the following recommended. 29ORDERRespondent, Medical Foundation of Bellaire, PowhatanPoint, and Harrisville, Ohio, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Rendering assistance or support to UMWA or itsDistrict 6 or other subordinate body in its organizingactivities among Respondent's employees, including thesoliciting, passing, or receiving membership applications, orin any other manner requesting such employees to join orsupport UMWA as a bargaining agent.(b)Recognizing or dealing with UMWA or any of itssubordinate organizations as the representative of Respon-dent's employees.(c)In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed in Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a) Post at its Bellaire, Powhatan Point, and Harrisville,Ohio, facilities copies of the attached notice "Appendix."30Copies of said notice, on forms provided by the RegionalDirector for Region 8, shall, after being duly signed byRespondent, be posted immediately upon receipt thereof,in conspicuous places, and be maintained for a period of 60consecutive days. Reasonable steps shall be taken to insurethat said notices are not altered, defaced, or covered by anyother material.(b) Notify the Regional Director for Region 8, in writing,within 20 days from the date of this Trial Examiner'sDecision, what steps the Respondent has taken to complyherewith.3129 In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings,conclusions,and recommended Order herein shall, as provided inSection 102 48 of the Rules and Regulations,be adopted by the Board andbecome its findings, conclusions,and order,and all objections thereto shallbe deemed waived for all purposes30 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourtof Appeals,the words in the notice reading"Posted byOrderof the NationalLaborRelations Board"shall be changed to read"PostedPursuant to a Judgment of the United States CourtofAppealsEnforcing an Order of the NationalLabor Relations Board."31 In the event that this recommended Order is adoptedby the Boardafterexceptionshave been filed,thisprovisionshall be modifiedto read-"Notify the Regional Director forRegion 26,inwnting,within 20 daysfrom thedate of thisOrder,what steps the Respondent has taken tocomply herewith."APPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOTassist orsupport UnitedMineWorkersof America or its Distnct 6 or other subordinate body inits organizing activities among our employees,includingthe soliciting, passing, or receiving membership applica-tions in any form.WE WILL NOTrecognizeor deal with United MineWorkers of America or its Distnct 6 or any subordinatebody as the representative of our employees.WE WILL NOT in any similar manner interfere with,restrain, or coerce our employees in the exercise of therights guaranteed in the National Labor Relations Act.MEDICAL FOUNDATION OFBELLAIRE(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questionsconcerningthis notice or compliance withits provisions, may be directed to the Board's Office, 1695Federal OfficeBuilding,1240 East 9thStreet,Cleveland,Ohio 44199, Telephone 216-522-3715.